FILED
                            NOT FOR PUBLICATION
                                                                            SEP 25 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10550

               Plaintiff - Appellee,             D.C. No. 4:13-cr-01598-CKJ

 v.
                                                 MEMORANDUM*
MIGUEL RIVERA-LEZAMA, a.k.a.
Alvaro Rivera Melchor, a.k.a. Miguel
Alvaro Rivera-Lezama, a.k.a. Miguel
Alvaro Rivera-Lizama,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Miguel Rivera-Lezama appeals from the district court’s judgment and

challenges his guilty-plea conviction and 21-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Rivera-Lezama’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Rivera-Lezama the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Rivera-Lezama waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   14-10550